MEMORANDUM *
Recognizing we have the authority to do so, Marx v. Loral Corp., 87 F.3d 1049, 1055 (9th Cir.1996), we decline to exercise our discretion to allow Petitioner Kenneth Kruse (“Kruse”) to raise an issue he did not raise in any of his appellate or post-conviction review efforts in state or federal court: whether the Nevada Supreme Court properly identified the independent and adequate state grounds upon which it denied relief. See Valerio v. Crawford, 306 F.3d 742 (9th Cir.2002) (en banc), cert. denied, 538 U.S. 994, 123 S.Ct. 1788, 155 L.Ed.2d 695 (2003); Koerner v. Grigas, 328 F.3d 1039 (9th Cir.2003). Accordingly, we affirm the district court’s decision to deny habeas corpus relief under 28 U.S.C. § 2254.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.